Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 05/02/2022. As directed by the amendment: no claims have been amended, no claims have been withdrawn, no claims have been cancelled, and new claims 16-20 have been added.  Thus, claims 1-20 are presently under consideration in this application.

Double Patenting
The nonstatutory double patenting rejection has been withdrawn due to the terminal disclaimer filed on 05/02/2022 has been received/reviewed and is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, recites the limitation "the controller" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the controller” and “a controller circuit” as recited in the preceding claim 16 at line 11 and to whether they are the same or different. Further clarification is required to either further differentiate (the controller) or provide proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680).
Regarding claim 1, Hui discloses a heating device 20 (fig. 3, i.e. an imager assembly) comprising:5 
a housing (not labeled, see figure 2) configured to retain a camera lens (not shown, i.e. part of the camera 22);
a primary induction coil 30 (fig. 3) positioned proximate the housing and configured to generate a magnetic field in response to receiving electrical power from a power supply (¶ 0012);
a controller circuit 38 (fig. 3, i.e. a controller) in electrical contact with the primary induction coil 30 (fig. 3) configured to control the electrical power delivered to the primary induction coil (¶ 0015); and defines a viewing window 16 (fig. 3) through which the camera lens (not shown, i.e. part of the camera 22) views a surrounding area (¶ 0010-0011).
10 Hui discloses all the limitations of the claimed invention as set forth above, except for a secondary induction coil overlaying the primary induction coil and configured to receive the magnetic field from the primary induction coil and generate heat; wherein the secondary induction coil is in direct contact with a windshield of a vehicle;15 wherein the secondary induction coil heats the viewing window when the primary induction coil receives the electrical power.
However, Rakus teaches wherein the secondary induction coil 8 (fig. 1, i.e. heating wire) is in direct contact with a windshield 1 (fig. 1) of a vehicle (abstract; page 5). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hui‘s reference, to include such heater arrangement as set as set forth above, as suggested and taught by Rakus, for the purpose of ensuring that the vehicle glazing in the area of the camera is kept free of condensation and thus also free of ice at low outside temperature (page 3, ¶ 0006).
Moreover, Kitaizumi teaches a secondary induction coil 12 (figs. 3-4) overlaying the primary induction coil 1 (fig. 3) and configured to receive the magnetic field (i.e. a high frequency field) from the primary induction coil 1 (fig. 3) and generate heat (¶ 0044-0045, 0048); Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such secondary coil arrangement as set forth above, as suggested and taught by Kitaizumi, for the purpose of providing efficiently performing a power feeding operation on a power receiving device while efficiently performing an induction heating operation on an object to be heated (¶ 0005).


With respect to claim 2, Hui et al in view of Rakus and Kitaizumi et al discloses the limitations of the claimed invention as set forth above of which Hui further discloses wherein the primary induction coil 30 (fig. 3) surrounds an optical axis (not shown) of the camera lens (not shown, i.e. part of the camera 22) (¶ 0013).
With respect to claim 11, Hui et al in view of Rakus and Kitaizumi et al discloses the limitations of the claimed invention as set forth above of which Kitaizumi does not specifically disclose wherein a distance between the primary induction coil 1 (figs. 3-4) and the secondary induction coil 12 (figs. 3-4) is in a range from 0.0mm to 10.0mm (¶ 0036). The courts have held that where general condition of claim is disposed in the prior art (¶0039, 0044), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the operating frequency is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the operating frequency from high state to low state or from low state to high state in order to achieve/determine on the kind of the load, is recognized in the art to be a result effective variable (¶ 0053, 0063). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such distance between the primary coil and secondary coil as set forth above as set forth above for the purpose of forming desired power, and an operation part which is driven by the power from the secondary coil (¶ 0007), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.
With respect to claim 14, Hui et al in view of Rakus and Kitaizumi et al discloses the limitations of the claimed invention as set forth above of which Kitaizumi does not specifically disclose wherein the secondary induction coil 12 (figs. 3-4) has a thickness in a range from 1µm to 1000µm. The courts have held that where general condition of claim is disposed in the prior art (¶0007-0008), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the amount of power and power adjustment range are recognized as a result-effective variable which is result of a routine experimentation. In this case varying the secondary coil thickness from low to high in order to allow prevention of equipment with a small required amount of power from being erroneously operated at high power, thus allowing realization of a contactless power feeder with good operability (¶ 0020).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such coil thickness range as set forth above as set forth above for the purpose of forming desired power, and an operation part which is driven by the power from the secondary coil (¶ 0007), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.
With respect to claim 15, Hui et al in view of Rakus and Kitaizumi et al discloses the limitations of the claimed invention as set forth above of which Kitaizumi does not specifically disclose wherein the secondary induction coil 12 (figs. 3-4) has a width in a range from 0.1mm to 10mm. The courts have held that where general condition of claim is disposed in the prior art (¶0007-0008), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the amount of power and power adjustment range are recognized as a result-effective variable which is result of a routine experimentation. In this case varying the secondary coil width from low to high in order to electromagnetically coupled with the primary coil 1 to receive feed of high-frequency power, to feed power to the heater 22 (¶ 0044). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such coil width range as set forth above as set forth above for the purpose of forming desired power, and an operation part which is driven by the power from the secondary coil (¶ 0007), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05. In re Aller, 105 USPQ 233.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of Chen et al (US 20180283913).
Regarding claim 3, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the controller circuit includes 20a low-Q resonant circuit in electrical communication with the primary induction coil.
However, Chen teaches wherein the controller circuit 502 (fig. 5) includes 20a low-Q resonant circuit in electrical communication with the primary induction coil (¶ 0072). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such low-Q resonant as set forth above, as suggested and taught by Chen, for the purpose of improving the energy harvesting efficiency (0072).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of KERR et al. (US 3,058,840).
Regarding claim 4, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein a temperature of the secondary induction coil is controlled by adjusting a voltage applied to the primary induction coil.
However, KERR et al. teaches wherein a temperature of the secondary induction coil is controlled by adjusting a voltage applied to the primary induction coil (24) (col. 8, lines 16-17). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such voltage adjustment as set forth above, as suggested and taught by KERR, for the purpose of maintaining an approximate uniform temperature during the holding period (col. 2, lines, 4-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of Lucas et al. (US 20130032973).
Regarding claim 5, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein a temperature of the secondary induction coil is controlled by adjusting a frequency of a signal delivered to the primary induction coil.
However, Lucas teaches wherein a temperature of the secondary induction coil 210B (fig. 1) is controlled by adjusting a frequency of a signal delivered to the primary induction coil 210A (fig. 1) (¶ 0008, 0014). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such frequency adjustment as set forth above, as suggested and taught by Lucas, for the purpose of ensuring rapid heating of a work piece and uniform temperature distribution within the piece and improves uniformity of the heating (¶ 0006).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of Wilferth et al. (US 3,250,636).
Regarding claim 6, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is 30comprised of a first layer of resistive material and a second layer of low-Curie point ferrite.
However, Wilferth teaches wherein the secondary induction coil is 30comprised of a first layer of resistive material and a second layer of low-Curie point ferrite (see figure 1; col. 1, lines 60 – 70). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material layers as set forth above, as suggested and taught by Wilferth, for the purpose of allowing to reduce temperature/heating.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of Bourke et al. (US 20080034528).
Regarding claim 7, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is located between glass layers of the windshield.
However, Bourke teaches wherein the secondary induction coil 16 (fig. 9) is located between glass layers (see figure 7, i.e. between the wiper blade 20 and the windshield 12) of the windshield 12 (fig. 7, i.e. the windshield or called other surface) (¶ 0033, 0041). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such induction coil arrangement as set forth above, as suggested and taught by Bourke, for the purpose of providing the windshield with heat so as to prevent ice accumulation on that area of the windshield (¶ 0042).
With respect to claim 8, Hui et al in view of Rakus, Kitaizumi et al, and Bourke discloses the limitations of the claimed invention as set forth above of which Bourke further discloses wherein the secondary induction coil 16 (fig. 8) is located on an inner surface (see figure 8) of the windshield 12 (fig. 8, i.e. the windshield or called other surface) (¶ 0033, 0041).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such induction coil arrangement as set forth above, as suggested and taught by Bourke, for the purpose of providing the windshield with heat so as to prevent ice accumulation on that area of the windshield (¶ 0042).

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of Schmidt et al. (US 20070132318).
Regarding claim 9, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is formed of a conductive material having a greater electrical resistance relative to the primary induction coil.
However, Schmidt teaches wherein the secondary induction coil (22) is formed of a conductive material having a greater electrical resistance relative to the primary induction coil (21) (¶ 0013). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such conductive material as set forth above, as suggested and taught by Schmidt, for the purpose of achieving the highest possible induced voltage (¶ 0013).
With respect to claim 12, Hui et al in view of Rakus, Kitaizumi et al, and Schmidt et al. discloses the limitations of the claimed invention as set forth above of which Schmidt further discloses wherein a number of windings on the primary induction coil 21 (figs. 6-7) is at least one (¶ 0040). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such number of windings/turnings arrangement as set forth above, as suggested and taught by Schmidt, for the purpose of achieving the highest possible induced voltage (¶ 0013).
With respect to claim 13, Hui et al in view of Rakus, Kitaizumi et al, and Schmidt et al. discloses the limitations of the claimed invention as set forth above of which Schmidt further discloses wherein a number of windings on the 20secondary induction coil 22 (figs. 6-7) is at least one (¶ 0040).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such number of windings/turnings arrangement as set forth above, as suggested and taught by Schmidt, for the purpose of achieving the highest possible induced voltage (¶ 0013).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 1 above, and further in view of Weber (US 20070023424).
Regarding claim 10, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is 10characterized as segmented, wherein adjoining segments are formed of materials having a different electrical conductivity from one another.
However, Weber teaches wherein the secondary induction coil 102 (fig. 1) is 10characterized as segmented (114, 116), wherein adjoining segments are formed of materials having a different electrical conductivity from one another (¶ 0019-0021). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such electrical conductivity segment materials of the coil as set forth above, as suggested and taught by Weber, for the purpose of allowing for a uniform current distribution (abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680).
Regarding claim 16, Hui discloses a camera system 22 (fig. 3) comprising: 
a housing (not labeled, see figure 2) comprising:
a camera lens (not shown, i.e. part of the camera 22); and 
an imager 20 (fig. 3, i.e. an imager assembly) configured to receive light via the camera lens and render an image of a surrounding area of the camera system (abstract; ¶ 0010);15 
a primary induction coil 30 (fig. 3):
proximate an end of the housing (not labeled, see figure 3) that is opposite the imager 20 (fig. 3, i.e. an imager assembly), 
surrounding an optical axis (not shown) of the camera lens (not shown, i.e. part of the camera 22), and 
configured to generate a magnetic field in response to receiving electrical power from a power supply  (¶ 0012);20 
a controller circuit 38 (fig. 3, i.e. a controller) configured to control the electrical power (¶ 0010-0011, 0015).
Hui discloses all the limitations of the claimed invention as set forth above, except for a secondary induction coil: within a windshield of a vehicle or on an inner surface of the windshield, overlaying the primary induction coil, defining a viewing window within or on the windshield through which 25the camera lens views the surrounding area, and configured to receive the magnetic field from the primary induction coil and generate heat, effective to heat the viewing window when the primary induction coil receives the electrical power.
However, Rakus teaches a secondary induction coil 8 (fig. 1, i.e. a heating wire): within a windshield 1 (fig. 1) of a vehicle (abstract; page 5), defining a viewing window within (see figure 1) or on the windshield through which 25the camera lens 6 (fig. 1) views the surrounding area (¶ 0021). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hui‘s reference, to include such heater arrangement as set as set forth above, as suggested and taught by Rakus, for the purpose of ensuring that the vehicle glazing in the area of the camera is kept free of condensation and thus also free of ice at low outside temperature (page 3, ¶ 0006).
Moreover, Kitaizumi teaches a secondary induction coil 12 (figs. 3-4): overlaying the primary induction coil 1 (fig. 3), and configured to receive the magnetic field (i.e. a high frequency field) from the primary induction coil 1 (fig. 3) and generate heat, effective to heat the viewing window when the primary induction coil 1 (fig. 3) receives the electrical power (¶ 0031-0032, 0044-0045, 0048). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such secondary coil arrangement as set forth above, as suggested and taught by Kitaizumi, for the purpose of providing efficiently performing a power feeding operation on a power receiving device while efficiently performing an induction heating operation on an object to be heated (¶ 0005).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 16 above, and further in view of Ohsume et al (US 20190033579).
Regarding claim 17, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is further configured to remove condensation from the viewing window.
However, Ohsume teaches wherein the secondary induction coil 11 (fig. 1A, i.e. called a heat dissipation structure) is further configured to remove condensation from the viewing window 23 (fig. 2) (¶ 0032). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such heating arrangement as set forth above, as suggested and taught by Ohsume, for the purpose of providing a vehicular imaging device in which dew condensation on a lens can be actively removed with a simple structure (¶ 0013).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent) and Kitaizumi et al (US 20140158680) as applied to claim 16 above, and further in view of Wilferth et al. (US 3,250,636).
Regarding claim 18, Hui et al in view of Rakus and Kitaizumi et al discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is 30comprised of a first layer of resistive material configured to dissipate power transmitted by the magnetic field; and a second layer of low-Curie point ferrite.
However, Wilferth teaches wherein the secondary induction coil is 30comprised of a first layer of resistive material configured to dissipate power transmitted by the magnetic field and a second layer of low-Curie point ferrite (see figure 1; col. 1, lines 60 – 70). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material layers as set forth above, as suggested and taught by Wilferth, for the purpose of allowing to reduce temperature/heating.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hui et al (US 20160091714) in view of Rakus (DE 102004057322, used English translation DE102004057322_translation.pdf as equivalent), Kitaizumi et al (US 20140158680) and Wilferth et al. (US 3,250,636) as applied to claim 18 above, and further in view of Matsen et al (CA 2790428).
Regarding claim 19, Hui et al in view of Rakus, Kitaizumi et al, and Wilferth discloses all the limitations of the claimed invention as set forth above, except for wherein the secondary induction coil is further configured to reduce the heat generated by the secondary induction coil once the secondary induction coil reaches a Curie point temperature.
However, Matsen teaches herein the secondary induction coil (24a-24c) is further configured to reduce the heat generated by the secondary induction coil once the secondary induction coil reaches a Curie point temperature (page 1, lines 20-22; page 6, lines 15-21). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material as set forth above, as suggested and taught by Matsen, for the purpose of allowing precise temperature control (page 1, lines 23-24).
With respect to claim 20, Hui et al in view of Rakus, Kitaizumi, and Wilferth et al and Matsen et al discloses the limitations of the claimed invention of which Matsen further discloses wherein:15 the controller comprises a resonant control circuit in electrical communication with the primary induction coil; and the reduction of the heat generated by the secondary induction coil causes a resonant frequency of the resonant control circuit to be changed.
However, Matsen teaches wherein:15 the controller 30 (fig. 4) comprises a resonant control circuit 24a-24c (fig. 4) in electrical communication with the primary induction coil (22); and the reduction of the heat generated by the secondary induction coil causes a resonant frequency of the resonant control circuit 24a-24c (fig. 4) to be changed (page 7, lines 35-37 – page 8, lines 1-5). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such resonant control circuit as set forth above, as suggested and taught by Matsen, for the purpose of achieving uniform temperatures at required processing temperatures (page 2, line 15).

Response to Amendment
Applicant has overcome the nonstatutory double patenting rejection from previous Office Action.

Response to Arguments
Applicant's arguments filed 05/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-8 of the REMARKS that “Claim 1 recites: the secondary induction coil is in direct contact with a windshield of a25 vehicle and defines a viewing window through which the camera lens views a surrounding area. The cited references fail to teach or suggest such a feature. For example, neither Kitaizumi nor Tonar even mention a windshield. The Office states that a workpiecePage 7 of 9 could be substituted with a windshield, however, a cooking pot, as described in Kitaizumi cannot logically be replaced with a windshield. Furthermore, Kitaizumi fails to mention anything about a viewing window or a camera. The Office relies on Tonar for those aspects. The viewing window aspects are simply not mentioned or needed in5 Kitaizumi and providing one would not improve the device at all. Thus, the modification with Tonar is improper under 35 U.S.C. § 103. Even so, because Tonar fails to teach or suggest a windshield, it simply cannot provide a basis for a camera lens separate from a windshield, as claimed.”
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection as set forth above has not been entered by Applicant.
Similarly, Applicant’s arguments with respect to dependent claims 2-15 and 17-20 have been considered but are moot because the new ground of rejection as set forth above has not been entered by Applicant.
The new combination of Hui et al in view of Rakus and Kitaizumi et al fully meets all the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761